Exhibit 10.2



AMENDMENT NO. 1 TO
 
EXCLUSIVE LICENSE AGREEMENT
 
BETWEEN
 
UNIVERSITY OF LOUISVILLE RESEARCH FOUNDATION, INC.
 
AND
 
STEM CELL TECHNOLOGIES, INC.
 
This Amendment No. 1 (the “Amendment”) is entered into this 27th day of February
2009 to that exclusive license agreement (the "Original Agreement") entered into
the 12th day of November 2007 by and between the University of Louisville
Research Foundation, Inc.  ("ULRF"), a Kentucky 501 (c) 3 non-profit corporation
having an office at Med Center Three, 201 E. Jefferson Street, Suite 215,
Louisville, KY 40202 as the agent of the University of Louisville ( “UofL”) and
Stem Cell Technologies, Inc. (“LICENSEE”), a Florida corporation and
wholly-owned subsidiary of NeoStem, Inc., a Delaware corporation, each with its
principal place of business located at 420 Lexington Avenue, Suite 450, New
York, New York  10021.
 
RECITALS
 
 
WHEREAS, ULRF and Licensee entered into the Original Agreement whereby Licensee
licensed the rights to the Licensed Technology for the commercial development,
use and sale of the Licensed Technology.

 
 
WHEREAS, ULRF and Licensee after discussion desire to amend certain terms of the
Original Agreement as hereinafter described;

 
 
WHEREAS, in consideration of the mutual promises contained herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged.

 
 
NOW, THEREFORE, ULRF and LICENSEE hereby agree as follows:
 
 
1. 
 Section 5.1 of the Original Agreement is hereby amended to read in its entirety
as follows:

 
“5.1  License Issue Fee.  LICENSEE shall pay to ULRF a non-creditable,
non-refundable License Issue Fee of  forty six thousand dollars ($46,000).  Said
License Issue Fee shall be payable no later than five (5) business days after
the full execution of this Amendment.”
 
2. 
 Section 6.1.2.2 of the Original Agreement is hereby amended to read in its
entirety as follows:

 
 
 

--------------------------------------------------------------------------------

 
 
“6.1.2 .2 Prepayment of Future Patent Office Expenses.  No later than five (5)
business days after the full execution of this Amendment, Licensee shall pay a
non-refundable twenty thousand dollars ($20,000), which shall be creditable
against the first twenty thousand ($20,000) of patent expenses incurred after
the Effective Date of this Agreement.”
 
3. 
 “Section 3.3 – Development Plan” shall be amended to read in its entirety as
follows:

 
3.3          Development Plan.  Upon execution of this Agreement, LICENSEE shall
submit an initial Development Plan outlining work to be completed during the
first two and one-half (2.5) years of the Research Period (as defined in the
Sponsored Research Agreement described in Section 3.6 herein), which shall also
serve as the research plan of the Sponsored Research Agreement.  No later than
December 31, 2010, LICENSEE shall provide ULRF with a list of its desired,
specific fields of use of the Licensed Technology and the definition of Field of
Use set forth in 1.1.3 shall be deemed amended accordingly. No later than June
30, 2011, LICENSEE will provide ULRF with a draft Development Plan written in
the format set forth in Exhibit D for each specific field of use of the Licensed
Technology included on the aforementioned list, satisfactory to ULRF, in its
reasonable discretion and describing the steps it intends to take which it
believes in good faith will result in allowing the inventions of the Licensed
Patents to be utilized to provide Licensed Products for sale in the commercial
market, which shall further include those steps taken, or to be taken, by
Affiliates and sublicensees, as it may have been advised by Affiliates and
sublicensees.  For each specified field of use included on the aforementioned
list for which ULRF does not receive a timely Development Plan from LICENSEE
satisfactory to ULRF in its reasonable discretion, ULRF may withdraw that field
of use from this Agreement the definition of Field of Use in 1.1.3 shall again
be deemed amended to reflect the narrowed fields of use and ULRF may license
such use to a third party, subject to prior notice to Licensee and an
opportunity to cure as set forth in Section 12.1.1.1.   For each new field of
use desired by LICENSEE but not included on the list submitted to ULRF by
LICENSEE, LICENSEE may request the addition of the new field(s) of use and its
corresponding Development Plan to this Agreement in accordance with Section 13.3
of this Agreement.
 
Except as set forth herein, the Original Agreement shall remain
unchanged.  Initially capitalized terms not otherwise described herein shall
have the meaning set forth in the Original Agreement.
 
THEREFORE, the parties have executed this Agreement in duplicate originals by
their duly authorized officers or representatives.
 
UNIVERSITY OF LOUISVILLE
RESEARCH FOUNDATION, INC.
 
/s/ James R.
Zanewicz                                                                
James R. Zanewicz, Director
 
Date 3/4/09                                                                
 
Stem Cell Technologies Inc.
 
 
/s/ Robin Smith                                                                
Robin Smith, President
 
Date           2/28/2009                                           
 



 
 

--------------------------------------------------------------------------------

 